Jfourtf) Court of
                                     *$nm SSntanio,

                                          October 3. 2013


                                        No. 04-I2-00S64-CV


                                        Armando Benavides,
                                              Appellant


                                                 v.



               Anselmo Benavides, Antonio Benavides. and A.T. Trucking, I.l.P.
                                             Appellees


                                  Trial Courl Case No. 06-03-4441 1


                                          O U D E R

        The Courl has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
Factual issues presented in the appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6.
2013. to the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.        All
parties will be notified of the Court's decision in this appeal in accordance with TEX, R. Ait. I'.
48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Ait. 1*. 39.8. Such a motion should be filed within ten (10)
davs from the date of this order.


       It is so ORDERED on October 3. 2013.


                                                                         Li.
                                                              lathering Stone. Chief Justice

                                                                                          /
       IN WITNESS WHIiRIiOF, I have hereunto sel my hand and a/fixed the seal of the said
court on this October 3. 201 3.

                                                                               yI